Exhibit 10.2

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT (this "Amendment"), is dated July 7, 2008 (but is
effective retroactively to June 30, 2008), and is entered into by and between
DELPHAX TECHNOLOGIES CANADA LIMITED, an Ontario corporation (the "Borrower"),
and WELLS FARGO FINANCIAL CORPORATION CANADA (the "Lender").

RECITALS

The Borrower and the Lender are parties to a Credit and Security Agreement dated
as of September 10, 2007 (as amended from time to time, the "Credit Agreement").
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

The Parent has requested that the US Credit Agreement be amended to, among other
things, modify certain financial covenants applicable to the Parent and its
subsidiaries.

As a condition to agreeing to amend the US Credit Agreement, Wells Fargo US has,
among other things, required that pricing be increased on all credit facilities
between the Parent and its subsidiaries and Wells Fargo US and its affiliates.

Accordingly, the Borrower and the Lender have agreed to amend the Credit
Agreement upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

"Canadian Borrowing Base" means at any time the lesser of:

(a) The Canadian Maximum Line Amount; or

(b) Subject to change from time to time in the Lender's sole discretion, the sum
of:

(i) the lesser of (A) the product of the Canadian Inventory Advance Rate times
the US Dollar Equivalent of the cost of Eligible Inventory located at locations
owned or leased by the Borrower in Canada or (B) or seventy-five percent (75%)
of the appraised Net Orderly Liquidation Value of such Eligible Inventory (which
seventy-five percent (75%) rate shall decrease by two percent (2%) per month on
the last Business Day of the first week of each month, beginning July 3, 2008),
less

 i. the Borrowing Base Reserve applicable to the Borrower, less

(v) Indebtedness that the Borrower owes to the Lender that has not yet been
advanced on the Canadian Revolving Note, and the dollar amount that the Lender
in its reasonable discretion then determines to be a reasonable determination of
the Borrower's credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement between the Borrower and the Lender that is not described in Article
II of this Agreement.

"Floating Rate" means, effective as of May 1, 2008, an annual interest rate
equal to the sum of the Prime Rate plus two and one-half percent (2.50%), which
interest rate shall change when and as the Prime Rate changes.

(d) The Lender may, no more than once every six months, obtain at the Borrower's
expense, whether there is an existing Default or Event of Default or not, an
appraisal of the Collateral by an appraiser acceptable to the Lender in its sole
discretion.

 a. The conditions precedent set forth in the Second Amendment to Credit
    Security Agreement dated as of June 30, 2008, between the Parent and Wells
    Fargo US shall have been satisfied.
 b. Such other matters as the Lender may require.
 c. The Borrower has all requisite power and authority to execute this Amendment
    and any other agreements or instruments required hereunder and to perform
    all of its obligations hereunder, and this Amendment and all such other
    agreements and instruments has been duly executed and delivered by the
    Borrower and constitute the legal, valid and binding obligation of the
    Borrower, enforceable in accordance with its terms.
 d. The execution, delivery and performance by the Borrower of this Amendment
    and any other agreements or instruments required hereunder have been duly
    authorized by all necessary corporate action and do not (i) require any
    authorization, consent or approval by any governmental department,
    commission, board, bureau, agency or instrumentality, domestic or foreign,
    (ii) violate any provision of any law, rule or regulation or of any order,
    writ, injunction or decree presently in effect, having applicability to the
    Borrower, or the articles of incorporation or by-laws of the Borrower, or
    (iii) result in a breach of or constitute a default under any indenture or
    loan or credit agreement or any other agreement, lease or instrument to
    which the Borrower is a party or by which it or its properties may be bound
    or affected.
 e. All of the representations and warranties contained in Article V of the
    Credit Agreement are correct on and as of the date hereof as though made on
    and as of such date, except to the extent that such representations and
    warranties relate solely to an earlier date.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

WELLS FARGO FINANCIAL

DELPHAX TECHNOLOGIES CANADA

CORPORATION CANADA

LIMITED

   

By: /s/ Nick Scarfo

By: /s/ Gregory S. Furness

Name: NICK SCARFO

Name: Gregory S. Furness

Title: Vice President

Title: Chief Financial Officer



Exhibit A

Exhibit D to Credit and Security Agreement

Compliance Certificate

To: Wells Fargo Financial Corporation Canada
Date: [___________________, 200____]
Subject: Financial Statements

In accordance with our Credit and Security Agreement dated as of September 10,
2007 (as amended from time to time, the "Credit Agreement"), attached are the
financial statements of Delphax Technologies Inc., which consolidate the results
for Delphax Technologies Canada Limited (the "Borrower") as of and for
[_________________, 200__ _] (the "Reporting Date") and the year-to-date period
then ended (the "Current Financials"). All terms used in this certificate have
the meanings given in the Credit Agreement.

A. Preparation and Accuracy of Financial Statements

. I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower's
financial condition as of the Reporting Date.



B. Name of Borrower; Merger and Consolidation Related Issues

. I certify that:



(Check one)

The Borrower has not, since the date of the Credit Agreement, changed its name
or jurisdiction of organization, nor has it consolidated or merged with another
Person.

The Borrower has, since the date of the Credit Agreement, either changed its
name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: 0 was consented to
in advance by Lender in writing, and/or 0 is more fully described in the
statement of facts attached to this Certificate.

C. Events of Default

. I certify that:



(Check one)

I have no knowledge of the occurrence of a Default or an Event of Default under
the Credit Agreement, except as previously reported to the Lender in writing.

I have knowledge of a Default or an Event of Default under the Credit Agreement
not previously reported to the Lender in writing, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
the Lender may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.

D. Litigation Matters

. I certify that:



(Check one)

I have no knowledge of any material adverse change to the litigation exposure of
the Borrower or any of its Affiliates or of any Guarantor.

I have knowledge of material adverse changes to the litigation exposure of the
Borrower or any of its Affiliates or of any Guarantor not previously disclosed
in Schedule 5.7, as more fully described in the statement of facts attached to
this Certificate.

Salaries

. The Borrower has has not paid excessive or unreasonable salaries, bonuses,
commissions, consultant fees or other compensation, or increase the salary,
bonus, commissions, consultant fees for any current or former Director or
Officer or other compensation of any Director, Officer or consultant who is or
ever was a Director or Officer, or any member of their families, by more than
ten percent (10%) in any one year, either individually or for all such persons
in aggregate other than in accordance with and subject to the conditions and
limitations of the written Management Incentive Plan in effect on the date of
the Credit Agreement that was delivered to the Lender, and which has has not
been altered or revised such plan except as agreed to be the Lender, and as a
consequence the Borrower  is  is not in compliance with Section 6.7 of the
Credit Agreement.



Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.



DELPHAX TECHNOLOGIES CANADA LIMITED

By:

 

Name:

 

Title:

Its Chief Financial Officer

